Citation Nr: 1818156	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  09-44 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel







INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In November 2013, the Board found that a claim for a TDIU had been raised by the record as part and parcel of his claim for a higher rating for his posttraumatic stress disorder (PTSD). See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  The Board adjudicated the PTSD claim, and remanded the issue of entitlement to a TDIU for further evidentiary development.  The Agency of Original Jurisdiction (AOJ) substantially complied with the Board's November 2013 remand instructions by sending the Veteran a notification letter in May 2015 which provided him with the information and evidence necessary to substantiate his claim, as well as the type of information and evidence VA would seek to obtain and that which he was expected to provide.  The AOJ also associated the Veteran's updated treatment records to his claims file, specifically in February 2015 and January 2016; provided the Veteran a VA examination in March 2015; and adjudicated the issue of entitlement to a TDIU in a January 2016 rating decision and February 2016 Supplemental Statement of the Case (SSOC).  

The Veteran's claim was thereafter returned to the Board, and in the September 2016 decision, the Board denied the Veteran's claim for entitlement to a TDIU on a schedular basis, but remanded the issue of entitlement to a TDIU on an extraschedular basis.  Specifically, the Board instructed the Agency of Original Jurisdiction (AOJ) to refer the Veteran's claim to the Director, Compensation Service (Director) for a determination as to whether the Veteran was entitled to an extraschedular TDIU.  Pursuant to these instructions, the AOJ referred the Veteran's claim to the Director, and the requested opinion was issued in December 2017.  The AOJ then readjudicated the issue on appeal and, upon denial of that claim, issued a Supplemental Statement of the Case (SSOC) in December 2017.  As such, the Board finds that the AOJ completed the development requested in the September 2016 Board Remand and complied with the remand instructions.  Stegall v. West, 11 Vet. App, 268 (1998).  


FINDING OF FACT

The Veteran's service-connected disabilities, consistent with his education and occupational experience, do not preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU on an extraschedular basis have not been met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(b), 4.18, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16 (2017).  Under subsection (a) of that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2017). 

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16 (a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16 (b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the combined service-connected disability rating is 50 percent from September 12, 2005; and 60 percent from June 30, 2014.  This is based on separate ratings of 50 percent for service-connected PTSD from September 12, 2005; noncompensable rating for service-connected lung cancer, effective June 30, 2014; and 10 percent rating for service-connected scar of the right chest wall, effective June 30, 2014.  As the Veteran's combined disabilities do not meet the scheduler rating requirement for a TDIU, the Board finds that entitlement to a TDIU on a scheduler basis is not warranted.  

With regard to whether the Veteran is entitled to TDIU pursuant to 38 C.F.R. § 4.16 (b), the Board has no authority to award TDIU under § 4.16(b) in the first instance. Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  If the Director denies the extraschedular TDIU, the Board has jurisdiction to grant or deny the appeal, or remand for additional development and the Director's decision is the same as the RO's as far as the Board's jurisdiction and standard of review.  Wages v. McDonald, 27 Vet. App. 233, 238 (2015) ("In short, the Director's decision is no different than an RO's decision in terms of its effect on the Board's statutory jurisdiction and the Board's standard of review"). 

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran does not have to be 100 percent unemployable in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16 (a), "marginal employment shall not be considered substantially gainful employment."

In this case, the Veteran contends that his service-connected PTSD prevents him from securing or following any substantially gainful employment.  According to the Veteran, he graduated from high school in 1964 and worked in the field of pipeline construction prior to be drafted into military service in 1967, and upon returning from Vietnam in 1969.  He stated that he worked as an engineer consultant until 2007 and last worked on a full-time basis in February 2008, at which time he became too disabled to work.  He reports that had a difficult time getting along with his fellow workers and was forced to retire due to his service-connected PTSD.  See June 2015 Application for TDIU; see also February 2016 Statement of Veteran.  

VA treatment records reflect that the Veteran worked until February 2008, at which time, he reportedly quit because he could not "handle it anymore."  The Veteran reported symptoms of increased irritability which made it difficult for him to be around others.  See May 2008 VA treatment report.  

At the July 2011 VA psychiatric examination, the VA psychologist noted that the Veteran had worked as a consulting engineer for pipeline companies but had retired in 2008 due to his psychiatric problems, and due to the fact that he was eligible for retirement by age or duration of work.  During the evaluation, the Veteran reported experiencing "increased difficulty 'being around people...[and] [t]he stress of getting everything done.'"  In the psychiatric summary section, the VA examiner noted that the Veteran reportedly retired due to difficulties on the job.  With respect to the effect of his PTSD on his occupational and social function, the VA examiner determined that the Veteran's PTSD symptoms did result in deficiencies at work.  According to the examiner, the Veteran has difficulty with concentration and memory which would make it difficult for him to function on a job site.  The examiner further noted that the Veteran had poor interpersonal relationships and skills which would cause problems for him.   

Although the Veteran claims to receive disability benefits from the Social Security Administration (SSA), a July 2011 response to a request for SSA medical records indicates that there were no SSA medical records located at their facility.    

At the March 2015 VA psychiatric examination, the VA examiner determined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  During the evaluation, the Veteran provided his occupational history and stated that he worked on a pipeline after high school until he was drafted into the military.  After his discharge from service, he returned to work in the pipeline industry during which time he travelled a great deal and climbed up within the ranks.  According to the Veteran, "he has done all kinds of work on the pipeline from basic laborer and welding up to coordination of large multistate projects." The Veteran stated that during the last eight or nine years of his employment, he worked as an engineering consultant wherein he coordinated and planned various pipelines, and he retired at the age of 62 and had not attempted to obtain any other type employment in many years.  With regard to how his psychiatric disabilities affected his employment, the Veteran described symptoms of depression and feeling easily agitated, which predominantly affected "his dealings with other people."  According to the Veteran, he had a difficult time tolerating employees that did not want to work.  However, the Veteran stated that he did very well at his job, and "moved up to a management type position."  The examiner did note that the Veteran had been out of the work force for many years, and if he were to attempt work at this point, "he would likely do best in an environment that required less interpersonal interaction and more task oriented work."  

As discussed above, the Veteran's claim for a TDIU on a schedular basis was denied in the September 2016 Board decision.  However, the Board remanded the issue presently on appeal to the AOJ for referral to the Director for consideration of whether an extraschedular TDIU was warranted.  In the remand, the Board found there to be competent evidence within the record that the Veteran's service-connected disabilities rendered him unable to secure and maintain a substantially gainful employment, and specifically referenced the March 2015 VA examiner's statements.  In the January 2017 submission to the Director, the Appeals Management Center (AMC) referenced and summarized the relevant medical and lay evidence and also provided an explanation of the pertinent regulatory provisions.  In this submission, the AMC determined that the Veteran's service-connected disabilities did not present an exceptional disability picture that warranted an extraschedular evaluation for TDIU under 38 C.F.R. § 4.16(b).  The AMC also determined that the Veteran had not been shown to be unemployable under any circumstances, and that the medical evidence showed that physical activity was limited, but not precluded.  The AMC ultimately recommended that entitlement to TDIU on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 4.16(b) be denied.     

The Director provided an Administrative Decision that was scanned into the claims file in December 2017, wherein she concluded that the Veteran was not entitled to TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  
Although the Director found that an extraschedular TDIU was not warranted, the Board may make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).  Therefore, the Board will now independently consider whether the Veteran is entitled to a TDIU on an extraschedular basis.

In weighing the lay and medical evidence of record, as well as the Veteran's education and work history in the pipeline industry, the Board does not find that the Veteran's service connected disabilities render him unable to obtain and/or maintain substantially gainful employment in a different profession or field.  First, there is nothing in the evidence of record to suggest that the Veteran's physical limitations rendered him unemployable.  In this regard, while the October 2014 VA examination determined that the Veteran's respiratory condition impacted his ability to work, he mostly noted that this was in regard to strenuous activity.  The examiner further determined that the Veteran's residual right posterior chest wall scar did not impact his ability to works.  In addition, the Veteran's VA treatment records reflect that physical examinations of his musculoskeletal system were consistently within normal limits and he had full range of motion without pain.  A November 2013 VA treatment report also reflects that the Veteran's respiratory system was shown to be within normal limits.  His respirations were described as quiet and regular with no evidence of dyspnea or cough.  Indeed, the majority of the medical records pertaining to the Veteran's respiratory system focus on treatment for his chronic obstructive pulmonary disease (COPD) rather than his lung cancer and/or residuals associated with his lung cancer.  The more recent VA treatment records also reflect that the Veteran was ambulatory with no obvious gait disturbances, that he was able to sit/stand from a chair with no difficulties, and that his breathing was unlabored.  

With regard to the Veteran's PTSD, his VA treatment records document his symptoms of depression, panic attacks, anxiety, intrusive thoughts, nightmares and impaired sleep, they also reflect that the Veteran was receiving both individual and group therapy and that he was learning coping mechanisms to help alleviate these symptoms.  The Board acknowledges an August 2008 VA outpatient note wherein the treatment provider determined that the Veteran was not employable and that his PTSD symptoms had worsened in severity and placed him at risk for harm to self and others he might be around.  However, it does not appear that the Veteran's psychiatric condition continued to deteriorate following this treatment visit.  Indeed, the Veteran's psychiatric treatment records are absent any documentation reflecting hospital admissions or Emergency Room treatment visits for his PTSD.  Although the July 2011 VA examiner described the Veteran's PTSD as moderate to severe in nature, the more recent VA psychiatric examination dated in March 2015 reflected that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  Although the Veteran reported symptoms of depression and agitation at his job which affected his ability to deal with different types of people and tolerate certain types of employees, the examiner noted that the Veteran excelled at this job, and rose up through the ranks, initially starting off as a day laborer and working his way up to management level positions.  The examiner took note of a 2005 treatment report issued by Dr. B. wherein he indicated that the Veteran was in a "high stress job that involved more pressure than ordinary physical work and he was working more than 12 hours a day, seven days a week."  According to the VA examiner, this was not indicative of an unemployable individual, "but rather an overachiever who was in a very difficult job situation."  This VA examiner further determined that based on the Veteran's psychiatric symptoms and his employment history, he would experience difficulty working in an environment that required a great deal of interpersonal interaction, due to his intermittent irritability and anger outbursts, social withdrawal, and difficulties dealing with figures of authority.  The VA examiner found that he (the Veteran) would succeed in an environment that involved task oriented work in relative isolation or with very clear guidelines and limited interpersonal interaction.  

The Veteran's more recent VA outpatient records reflect that his mental status examinations were negative for any suicidal or homicidal ideations, delusions or hallucinations.  The Veteran was alert, oriented to person, place and situation, and his thought processes were grossly organized and goal-directed.  In addition, the Veteran's attention and concentration was described as good, and his insight and judgment was shown to be fair.  

The Board acknowledges the Veteran's reports of employment problems as a result of his PTSD symptoms.  Nevertheless, the Board has placed greater probative weight on the March 2015 VA examiner's review and conclusions on the effects of the Veteran's PTSD symptoms on his ability to work.  Reading the report as a whole, the Board finds that while the VA examiner concluded that the Veteran's PTSD limited the type of environment he could work in, it did not prevent him from working altogether.  In this regard, although the Veteran had a difficult time working as an engineer consultant at his last job due to his PTSD symptoms, it appears that his job was particularly stressful and high-pressure in nature.  Therefore, it is plausible that a person with moderate PTSD symptoms would have a difficult time maintaining employment in this type of environment.  Moreover, the record reflects that the Veteran still succeeded and did very well at this job despite the fact that it was stressful in nature.  In addition, there is nothing in the record to show that the Veteran has attempted any other type of employment, or that he is incapable of obtaining and maintaining employment in a different field that was more solitary in nature, and one that did not involve interacting or managing large groups of people.  Indeed, in his June 2015 Application for TDIU, when asked whether he had tried to obtain employment since becoming too disabled to work, the Veteran indicated that he had not.  Although the Veteran has only worked in the pipeline business since graduating from high school, he appears to have worked in various positions within this industry ranging from day laborer to management and supervisory level positions, and therefore he has likely acquired more than a few skill sets that are transferable to another type of employment in a different field.  In light of these findings, the Board finds that the weight of the evidence reflects that the Veteran is capable of performing the duties required at another type of employment that involved less interaction with others, and was less stressful and intense in nature.  

To the extent that the Veteran's service-connected disabilities have hindered his ability to obtain or maintain gainful employment, the rating schedule already contemplates industrial impairment based on his service-connected disability rating of 50 percent for his PTSD and the ratings for his other service-connected disabilities.  Stated another way, evidence of occupational limitations is present in every case in which an evaluation has been assigned for a service-connected disability.  See 38 C.F.R. § 4.1 (explaining that disability evaluation percentages "represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"); see also Van Hoose v. Brown, 4 Vet. App. at 363 ("A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.").  If the Board were to accept the Veteran's argument that evidence of occupational limitations due to a service-connected disability or disabilities necessarily constitutes evidence of unemployability, then entitlement to TDIU would be reasonably raised and warranted in every case where a Veteran challenged the assigned evaluation.

In sum, the Veteran has presented evidence of occupational limitation, not an inability to secure and maintain substantially gainful employment.  The record reflects that his PTSD has limited his ability to interact with, and tolerate, his fellow co-workers.  The record also reflects that his PTSD has affected his ability to maintain employment in an environment that is stressful and high-pressure in nature. Nevertheless, for the reasons expressed above, the Veteran's occupational function is only limited and does not result in total unemployability.

Thus, the Board finds that entitlement to TDIU on an extraschedular basis is not established. In this regard, despite his service-connected disability, the Board finds that the Veteran still has the physical and mental capabilities required for maintaining employment in a different line of work, and in an environment that is less stressful and involves less interpersonal interactions with others.  To the extent that the Veteran has asserted that his PTSD symptoms are worse than that reflected by the disability rating assigned, and that these symptoms preclude his ability to maintain any type of employment, the Board finds his assertions to be competent but outweighed by the medical records which are objective and consistent.  

Based upon all of the foregoing evidence, the Board concludes that the Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation, consistent with his education and occupational experience, either separately or combined.  While his PTSD has functional impact upon his employment, it would not prevent the Veteran from functioning in a different type of work environment that is less stressful and more solitary in nature, and one which involved less interpersonal interaction and more task oriented work.  The Board concludes that the criteria for TDIU on an extraschedular basis have not been met.


ORDER

Entitlement to a TDIU on an extraschedular basis is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


